EXHIBIT 10.21

 
FOURTH AMENDMENT TO LEASE
 
I.
PARTIES AND DATE.

 
This Amendment to Lease dated        November 9     , 2006, is by and between
THE IRVINE COMPANY LLC ("Landlord"), and ACACIA RESEARCH CORPORATION, a Delaware
corporation ('Tenant").


II.
RECITALS.



On January 28, 2002, Landlord and Tenant entered into an office space lease for
space in a building located at 500 Newport Center Drive, Suite 700, Newport
Beach, California ("Premises"), which lease was amended by a First Amendment to
Lease dated August 13, 2004, wherein Suite 780 was added to the Premises, a
Second Amendment to Lease dated February 9, 2005, wherein Suite 750 was added to
the Premises, and a Third Amendment to Lease dated March 14, 2006 (as amended,
the "Lease"),


Landlord and Tenant each desire to modify the Lease to add approximately 2,743
rentable square feet of space on the fifth (5th)  floor of the Building ("Suite
570"), adjust the Basic Rent, and make such other modifications as are set forth
in "III. MODIFICATIONS" next below.
 
III.
MODIFICATIONS.

 
A.            Basic Lease Provisions. The Basic Lease Provisions are hereby
amended as follows:


1.            Effective as of the Commencement Date for Suite 570, Item 2 shall
be amended by adding "Suite 570".


2.            Item 4 is hereby amended by adding the following:


"Estimated Commencement Date for Suite 570: Thirteen (13) weeks following the
date of the Fourth Amendment to Lease."


3.            Effective as of the Commencement Date for Suite 570, Item 6 shall
be amended by adding the following:


"Basic Rent for Suite 570: Ten Thousand Five Hundred Thirty-Three Dollars
($10,533.00) per month.


Rental Adjustments for Suite 570:


Commencing twelve (12) months following the Commencement Date for Suite 570, the
Basic Rent for Suite 570 shall be Ten Thousand Nine Hundred Forty-Five Dollars
($10,945.00) per month.


Commencing twenty-four (24) months following the Commencement Date for Suite
570, the Basic Rent for Suite 570 shall be Eleven Thousand Three Hundred
Eighty-Three Dollars ($11,383.00) per month.
 
1

--------------------------------------------------------------------------------


 
Commencing thirty-six (36) months following the Commencement Date for Suite 570,
the Basic Rent for Suite 570 shall be Eleven Thousand Eight Hundred Fifty
Dollars ($11,850.00) per month.
 
Commencing forty-eight (48) months following the Commencement Date for Suite
570, the Basic Rent for Suite 570 shall be Twelve Thousand Three Hundred Sixteen
Dollars ($12,316.00) per month."
 
4.     Effective as of the Commencement Date for Suite 570, Item 8 shall be
amended by adding "and Suite 570 comprising approximately 2,743 rentable square
feet."
 
5.     Effective as of the Commencement Date for Suite 570, Item 12 shall be
deleted in its entirety and the following substituted in lieu thereof:
 
"Parking: Fifty-Three (53) unreserved vehicle parking spaces."
 
B.    Commencement Date for Suite 570. As used herein, the "Commencement Date
for Suite 570" shall occur on the earlier of (a) the date Suite 570 is deemed
ready for occupancy pursuant to Section 111.C below, or (b) the date Tenant
commences its business activities within Suite 570. It is understood that the
Lease Term with respect to Suite 570 shall be coterminous with that of the
original Premises. Promptly following request by Landlord, the parties shall
memorialize on a form provided by Landlord (the "Suite 570 Commencement
Memorandum") the actual Commencement Date for Suite 570; should Tenant fail to
execute and return the Suite 570 Commencement Memorandum to Landlord within five
(5) business days (or provide specific written objections thereto within that
period), then Landlord's determination of the Commencement Date for Suite 570 as
set forth in the Suite 570 Commencement Memorandum shall be conclusive.
 
C.    Delay in Possession. If Landlord, for any reason whatsoever, cannot
deliver possession of Suite 570 to Tenant on or before the Estimated
Commencement Date for Suite 570 set forth in Section 11I.A.2 above, this
Amendment shall not be void or voidable nor shall Landlord be liable to Tenant
for any resulting loss or damage. However, Tenant shall not be liable for any
rent for Suite 570 and the Commencement Date for Suite 570 shall not occur until
Landlord delivers possession of Suite 570 and Suite 570 is in fact ready for
occupancy as defined below, except that if Landlord's failure to so deliver
possession is attributable to any action or inaction by Tenant (including
without limitation any Tenant Delay described in the Work Letter attached as
Exhibit X to this Amendment), then Suite 570 shall be deemed ready for
occupancy, and Landlord shall be entitled to full performance by Tenant
(including the payment of rent), as of the date Landlord would have been able to
deliver Suite 570 to Tenant but for Tenant's delay(s). Subject to the foregoing,
Suite 570 shall be deemed ready for occupancy if and when Landlord, to the
extent applicable, (a) has put into operation all building services essential
for the use of Suite 570 by Tenant, (b) has provided reasonable access to Suite
570 for Tenant so that it may be used without unnecessary interference, (c) has
substantially completed all the work required to be done by Landlord in this
Amendment, and (d) has obtained requisite governmental approvals to Tenant's
occupancy.
 
D.    Operating Expenses. Notwithstanding any contrary provision in the Lease,
Landlord hereby agrees that Tenant shall not be obligated to pay Landlord for
Operating Expenses accruing in connection with Suite 570 during the twelve (12)
month period commencing as of the Commencement Date for Suite 570.
 
E.    Floor Plan of Premises. Effective as of the Commencement Date for Suite
570, Exhibit A-2 attached to this Amendment shall be added to Exhibit A of the
Lease.
 
2

--------------------------------------------------------------------------------


 
F.    Signage. Landlord, at its sole cost and expense, shall affix and maintain
a sign (restricted solely to Tenant's name as set forth herein) adjacent to the
entry door of Suite 570` and shall add an identification strip in the lobby
directory of the Building. Any subsequent changes to that initial signage shall
be made at Tenant's expense in accordance with Section 5.2 of the Lease.
 
G.    SDN List. Tenant hereby represents and warrants that neither Tenant nor
any officer, director, employee, partner, member or other principal of Tenant
(collectively, "Tenant Parties") is listed as a Specially Designated National
and Blocked Person ("SDN") on the list of such persons and entities issued by
the U.S. Treasury Office of Foreign Assets Control (OFAC). In the event Tenant
or any Tenant Party is or becomes listed as an SDN, Tenant shall be deemed in
breach of this Lease and Landlord shall have the right to terminate this Lease
immediately upon written notice to Tenant.
 
H.    Parking. Notwithstanding any contrary provision in the Lease, effective as
of the Commencement Date for Suite 570, Landlord shall make available to Tenant,
and Tenant may lease from Landlord up to nine (9) additional unreserved
parking spaces in connection with its leasing of Suite 570 (the "Suite 570
Allotted Stalls") (as reflected in the revised parking allotment set forth in
Section 111.A.6 of this Amendment). Landlord agrees that Tenant may convert up
to four (4) of the Suite 570 Allotted Stalls to reserved stalls by providing
written notice of such election to Landlord prior to June 30, 2007 (the "Suite
570 Converted Stalls"). Tenant acknowledges that, if such written notice of
election is not delivered to Landlord prior to June 30, 2007, then the
conversion of the unreserved stalls to reserved stalls shall be subject to the
month to month availability of such reserved stalls as determined by Landlord
and the reserved stalls shall be at Landlord's scheduled rates. Subject to the
foregoing and during the initial twelve (12) month period commencing as of the
Commencement Date for Suite 570 only, the monthly stall charge for the Suite 570
Allotted Stalls shall be Seventy Dollars ($70.00) per unreserved stall per month
and, if applicable, One Hundred Dollars ($100.00) per Suite 570 Converted Stall
per month, which monthly rates shall increase by Five Dollars ($5,00) for each
unreserved stall and each Suite 570 Converted Stall on each annual anniversary
of the Commencement Date for Suite 570 through February 29, 2012. Following such
date, the charges for all of the foregoing stalls shall be at Landlord's
scheduled parking rates from time to time.
 
I.    Tenant Improvements. Landlord hereby agrees to complete the Tenant
Improvements for Suite 570 in accordance with the provisions of Exhibit X, Work
Letter, attached hereto.
 
IV.
GENERAL.

 
A.    Effect of Amendments. The Lease shall remain in full force and effect
except to the extent that it is modified by this Amendment.
 
B.    Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant with respect to the modifications set forth in "III.
MODIFICATIONS" above and can be changed only by a writing signed by Landlord and
Tenant.
 
3

--------------------------------------------------------------------------------


 
C.    Counterparts. If this Amendment is executed in counterparts, each is
hereby declared to be an original; all, however, shall constitute but one and
the same amendment. In any action or proceeding, any photographic, photostatic,
or other copy of this Amendment may be introduced into evidence without
foundation,
 
D.    Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.
 
E.    Authority. If Tenant is a corporation, limited liability company or
partnership, or is comprised of any of them, each individual executing this
Amendment for the corporation, limited liability company or partnership
represents that he or she is duly authorized to execute and deliver this
Amendment on behalf of such entity and that this Amendment is binding upon such
entity in accordance with its terms.
 
F.    Attorneys' Fees. The provisions of the Lease respecting payment of
attorneys' fees shall also apply to this Amendment.
 
V.
EXECUTION.

 
Landlord and Tenant executed this Amendment on the date as set forth in "I.
PARTIES AND DATE." above.
 
LANDLORD:
 
THE IRVINE COMPANY LLC
TENANT:
 
ACACIA RESEARCH CORPORATION
       
By:  /s/ Steven M. Case                                  
      Senior Vice President, Leasing
      Office Properties
By:  /s/ Robert L. Harris                                       
Printed Name:   Robert L. Harris                         
Title:  President                                                     
           
By:  /s/ Steven E. Claton                                 
      Vice President, Operation
      Office Properties
By:  /s/ Clayton J. Hayes                                     
Printed Name:  Clayton J. Hayes                        
Title:  CFO                                                              

 
4

--------------------------------------------------------------------------------




THE IRVINE COMPANY
 
500 Newport Center Drive
 
5th Floor

 

 

 exhibit a-2 [acacia_exh-a2.jpg]

 
 
 
EXHIBIT A-2
 
 
5

--------------------------------------------------------------------------------


 
 
EXHIBIT X
WORK LETTER/BUILD TO SUIT
 
Landlord shall cause its contractor to construct the tenant improvements for
Suite 570 as shown in the space plan (the "Plan") prepared by Gensler, dated
October 16, 2006, and the cost estimate (the "Cost Estimate") prepared by DSC,
Inc. and dated October 23, 2006. Landlord's total contribution for the tenant
improvements, inclusive of space planning costs and Landlord's construction
management fee, shall not exceed Forty-One Thousand Six Hundred Fifty-Two
Dollars ($41,652.00) ("Landlord Contribution”), and any additional costs shall
be borne solely by Tenant and paid to Landlord prior to the commencement of
construction. Tenant understands and agrees that should the cost of the
completion of the tenant improvements be less than the maximum amount provided
for the Landlord Contribution, such savings shall inure to the benefit of
Landlord and Tenant shall not be entitled to any credit or payment or to apply
the savings toward additional work. Unless otherwise specified in the Plan or
Cost Estimate or hereafter agreed in writing by Landlord, all materials and
finishes utilized in constructing the tenant improvements shall be Landlord's
building standard. Should Landlord submit any additional plans, equipment
specification sheets, or other matters to Tenant for approval or completion,
Tenant shall respond in writing, as appropriate, within five (5) business days
unless a shorter period is provided herein. Tenant shall not unreasonably
withhold its approval of any matter, and any disapproval shall be limited to
items not previously approved by Tenant in the Plan or otherwise.


In the event that Tenant requests in writing a revision in the Plan or in any
other plans hereafter approved by Tenant, then provided such change request is
acceptable to Landlord, Landlord shall advise Tenant by written change order of
any additional cost and/or Tenant Delay (as defined below) such change would
cause. Tenant shall approve or disapprove such change order in writing within
two (2) business days following its receipt. Tenant's approval of a change order
shall not be effective unless accompanied by payment in full of the additional
cost of the tenant improvement work resulting from the change order, regardless
of any unutilized portion of the Landlord Contribution. It is understood that
Landlord shall have no obligation to interrupt or modify the tenant improvement
work pending Tenant's approval of a change order.


Notwithstanding any provision in the Lease to the contrary, if Tenant fails to
comply with any of the time periods specified in this Work Letter, requests any
changes to the work, fails to make timely payment of any sum due hereunder,
furnishes inaccurate or erroneous specifications or other information, or
otherwise delays in any manner the completion of the tenant improvements or the
issuance of an occupancy certificate (any of the foregoing being referred to in
this Amendment as a "Tenant Delay"), then Tenant shall bear any resulting
additional construction cost or other expenses and the Commencement Date for
Suite 570 shall be deemed to have occurred for all purposes, including Tenant's
obligation to pay rent, as of the date Landlord reasonably determines that it
would have been able to deliver Suite 570 to Tenant but for the collective
Tenant Delays.


Landlord shall permit Tenant and its agents to enter Suite 570 up to seven (7)
days prior to the Commencement Date for Suite 570 in order that Tenant may
install its furniture and telephone and data cabling equipment and perform any
work to be performed by Tenant hereunder through its own contractors, subject to
Landlord's prior written approval, and in a manner and upon terms and conditions
and at times satisfactory to Landlord's representative. The foregoing license to
enter Suite 570 prior to the Commencement Date for Suite 570 is, however,
conditioned upon the compliance by Tenant's contractors with all requirements
imposed by Landlord on third party contractors, including without limitation the
maintenance by Tenant and its contractors and subcontractors of workers'
compensation and public liability and property damage insurance in amounts and
with companies and on forms satisfactory to Landlord, with certificates of such
insurance being furnished to Landlord prior to proceeding with any such entry.
The entry shall be deemed to be under all of the provisions of the Lease except
as to the covenants to pay rent in connection with Suite 570. Landlord shall not
be liable in any way for any injury, loss or damage which may occur to any such
work being performed by Tenant, the same being solely at Tenant's risk. In no
event shall the failure of Tenant's contractors to complete any work in Suite
570 extend the Commencement Date for Suite 570.


Tenant hereby designates Chip Harris or Debbie Stephen, Telephone Nos. (949)
480-8348 or (949) 480-8346, respectively, as its representative, agent and
attorney-in-fact for the purpose of receiving notices, approving submittals and
issuing requests for changes, and Landlord shall be entitled to rely upon
authorizations and directives of such person(s) as if given by Tenant. Tenant
may amend the designation of its construction representative(s) at any time upon
delivery of written notice to Landlord.
 
6